Citation Nr: 0412411	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  97-28 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the lumbar spine.  

2.  Entitlement to service connection for residuals of an 
abdominal aortic aneurysm.  

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative arthritis of the right hip.  

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney




WITNESSES AT HEARINGS ON APPEAL

Veteran, spouse and daughter


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1955.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in White River Junction, Vermont.  

In February 1998, the veteran testified before a hearing 
officer at a hearing at the RO.  In July 1999, the veteran, 
his wife and daughter were witnesses at a videoconference 
hearing before the undersigned.  Because the veteran 
submitted additional evidence at that hearing but did not 
waive review of that evidence by the RO, the Board remanded 
the case to the RO in April 2000 for further action pursuant 
to 38 C.F.R. § 20.1304(c) as in effect at that time.  The 
case was later returned to the Board for further appellate 
consideration.  

In a decision dated in May 2001, the Board denied secondary 
service connection for osteoarthritis of the lumbar spine, 
service connection for residuals of an abdominal aortic 
aneurysm, an initial rating in excess of 10 percent for 
degenerative arthritis of the right hip and an initial rating 
in excess of 10 percent for degenerative joint disease of the 
left knee.  The veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In an order dated in 
June 2002, the Court vacated the May 18, 2001, decision of 
the Board and granted a joint motion of the parties to remand 
the case to allow VA to meet its duty to assist the veteran 
and to readjudicate the claims.  The case was returned to the 
Board in August 2002.  

After obtaining an extension of time to present argument 
and/or evidence in support of the veteran's appeal, the 
veteran's attorney, in late January 2003, submitted a brief 
in support of the veteran's claims.  In that document, the 
attorney framed the issue concerning osteoarthritis of the 
lumbar spine as "Entitlement to service connection for 
arthritis of the lumbar spine" and, in effect, argued that 
service connection should be granted on a direct and 
secondary basis.  

In it decision dated in June 2003, the Board provided an 
analysis of the procedural history of the claim for service 
connection of the lumbar spine and determined that the 
veteran's appeal as to direct as well as secondary service 
connection for osteoarthritis of the lumbar spine was 
properly before it.  In the June 2003 decision, the Board 
concluded that new and material evidence had been submitted 
to reopen the claim for direct and secondary service 
connection for osteoarthritis of the lumbar spine.  

The Board addressed the remaining issue of whether the claim 
for service connection for osteoarthritis of the lumbar spine 
could be granted on the merits as well as the other issues 
listed on the title page in its June 2003 remand.  The case 
was returned to the Board in February 2004.  For reasons 
explained below, the case must again be remanded for 
additional development.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

In its June 2003 remand, the Board asked that specific 
actions be taken to assist the veteran in the development of 
his claims.  This included providing the veteran with VA 
medical examinations and obtaining medical opinions as well 
as requesting that the veteran be given the opportunity to 
identify evidence so that VA could attempt to obtain it for 
him.  In addition, the veteran was to be requested to provide 
a statement detailing his employment history and time lost 
from work because of his service-connected disabilities.  
Also, the Board requested that action be taken to obtain 
certain VA medical records.  

The RO obtained the requested VA medical records.  In 
addition, in June 2003, the RO wrote to the veteran and 
requested that he identify for specific periods health care 
providers from which he had received treatment or evaluation 
for:  any low back disability, including osteoarthritis of 
the lumbar spine; an aneurysm of the abdominal aorta, or 
post-operative residuals thereof; degenerative arthritis of 
the right hip; and degenerative joint disease of the left 
knee.  In the same letter, the RO requested that the veteran 
provide a statement of his employment history and time lost 
from work or other employment limitations attributable to his 
service-connected residuals of left femur fracture, arthritis 
of the right hip and degenerative joint disease of the left 
knee.  There is no indication in the record that the veteran 
has responded to the June 2003 letter.  

In addition, the record shows that the veteran failed to 
report for VA examinations in September 2003.  A subsequent 
examination date was scheduled for October 2003, but the 
veteran telephoned VA and requested that the examinations be 
rescheduled.  In a letter to the veteran dated October 22, 
2003, VA requested that he report for VA examinations on 
December 3, 2003.  The veteran did not report for the 
examinations.  The RO prepared a supplemental statement of 
the case in December 2003, and the Board received the case in 
March 2004.  

In April 2004, the veteran's attorney submitted argument to 
the Board in which he stated that the veteran wished to have 
his VA examinations rescheduled and offered as good cause for 
the veteran's prior failure to report a January 2004 letter 
from the veteran.  In that letter, the veteran stated that he 
did not receive notice of the appointment and further stated 
that he had been having ongoing pain throughout his body with 
abdominal discomfort for which he had been going to the VA 
hospital for tests, etc.  He said that he was in so much pain 
that at times he could not leave his house.  He requested 
consideration in this regard.  

Only because the Board is determined to provide the veteran 
with full consideration of his appeal will it again remand 
the case to provide the veteran with another opportunity for 
VA examinations in conjunction with his claims.  This is 
despite the clear record that the October 2003 examination 
notice and appointment letter was sent to the veteran's 
correct address.  The Board observes, as must be well known 
to the veteran's attorney, that the duty to assist is not a 
one-way street, and cooperation of the veteran is required 
and expected in the resolution of his claims.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Caffrey v. Brown, 6 
Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  

While the Board will again request that the veteran be 
provided VA examinations, it must point out, as has the RO, 
that the veteran's failure to report could result in his not 
being awarded benefits.  Specifically, when a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655 (2003).  When a claimant fails, without 
good cause, to report for an examination scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  Id.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  Id.  In this regard, the Board urges the 
veteran's attorney encourage the veteran's full cooperation 
with the requests of the remand.  

In view of the foregoing and with regret as to the additional 
delay to the case, the Board, to ensure that the VA has met 
its duty to assist the veteran in developing the facts 
pertinent to his claims and to ensure full compliance with 
due process requirements, REMANDS the case for the following 
actions:

1.  The RO must review the claims files 
and ensure that all notice and 
development action required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  This should include, 
but not be limited to, an explicit 
request to the veteran that he provide 
any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2003).  The veteran's 
attorney should be provided copies of all 
VA correspondence with the veteran.  

2.  In conjunction with paragraph 1, the 
RO should contact the veteran and request 
that he identify names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers from which he received 
evaluation or treatment for any low back 
disability including osteoarthritis of 
the lumbar spine at any time since 
service.  In addition, he should be 
requested to identify names, addresses 
and approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers (other than Dartmouth-
Hitchcock Medical Center in 1994) from 
which he received evaluation or treatment 
for an aneurysm of the abdominal aorta, 
or post-operative residuals thereof, at 
any time since service.  The RO should 
attempt to obtain records from each 
health care provider the veteran 
identifies.  All actions in this regard 
should be documented fully in the claims 
file.  

3.  The RO should also request that the 
veteran identify names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers from which he received 
treatment or evaluation of degenerative 
arthritis of the right hip or 
degenerative joint disease of the left 
knee at any time from February 1997 to 
the present.  The RO should attempt to 
obtain records from each health care 
provider the veteran identifies.  All 
actions in this regard should be 
documented fully in the claims file.  

4.  Notwithstanding the actions requested 
in paragraphs 1 through 3, the RO should 
obtain the veteran's medical records 
pertaining to evaluation and treatment at 
the VA Medical Center in White River 
Junction, Vermont, from February 2001 to 
the present.  Please obtain the following 
types of records:  outpatient progress 
notes, discharge summaries, consultation 
reports, reports of imaging studies (X-
ray, MRI, CT scan), and procedures.  

5.  The RO should also request that the 
veteran provide a statement detailing his 
employment history and documenting, if 
possible, time lost from work or other 
employment limitations attributable to 
his service-connected residuals of left 
femur fracture, arthritis of the right 
hip and degenerative joint disease of the 
left knee.  

6.  Thereafter, the RO should make 
arrangements for a VA orthopedic 
examination to determine the nature and 
etiology of the veteran's osteoarthritis 
of the lumbar spine and to determine the 
severity of the degenerative arthritis of 
his right hip and the severity of the 
degenerative joint disease of the left 
knee.  

The examination notice to the veteran 
should inform the veteran that if he 
fails, without good cause, to report for 
a scheduled examination pertaining to the 
reopened claim for service connection for 
osteoarthritis of the lumbar spine or a 
scheduled examination pertaining to 
increased ratings for his degenerative 
arthritis of the right hip and 
degenerative joint disease of the left 
knee that those claims will be denied 
pursuant to 38 C.F.R. § 3.655.

With respect to the right hip and left 
knee, the examiner should be requested to 
obtain all indicated studies, including 
range of motion and X-ray studies.  The 
examiner should specifically determine 
and describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use of the right 
hip and make the same kind of 
determination for the left knee.  The 
examiner should identify any objective 
evidence of pain or functional loss due 
to pain or pain on use of the right hip 
and should also identify any objective 
evidence of pain or functional loss due 
to pain or pain on use of the left knee.  

The examiner should also be requested to 
determine the nature and etiology of the 
veteran's osteoarthritis of the lumbar 
spine.  All indicated studies, including 
X-rays, should be performed.  After 
review of the veteran's service medical 
records and all post-service evidence of 
record, the examiner should be requested 
to provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that osteoarthritis of 
the lumbar spine is causally related to 
the veteran's service or to any incident 
of service, including the automobile 
accident in February 1955.  In addition, 
the examiner should be requested to 
provide an opinion, again with complete 
rationale, as to whether it is at least 
as likely as not that the veteran's 
osteoarthritis of the lumbar spine was 
caused or chronically worsened by 
service-connected residuals of a fracture 
of the left femur, his service-connected 
degenerative arthritis of the right hip 
and/or his service-connected degenerative 
joint disease of the left knee.  

Send the claims folder to the examiner 
for review of pertinent documents.  The 
examiner's report should confirm that the 
examiner reviewed the claims file.  

7.  In addition, the RO should arrange 
for a VA surgical examination of the 
veteran pertaining to residuals of an 
abdominal aortic aneurysm.  

The examination notice to the veteran 
should inform the veteran that if he 
fails, without good cause, to report for 
a scheduled examination pertaining to his 
claim of entitlement to service 
connection for residuals of an abdominal 
aortic aneurysm, his claim will be 
decided based on the evidence of record.  

The physician should determine the nature 
of the post-operative residuals of repair 
of the rupture of the aneurysm.  In 
addition, the physician should be 
requested to review the veteran's service 
medical records and all post-service 
evidence of record, including multiple 
medical articles submitted by the veteran 
pertaining to blunt trauma, and provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that the veteran's abdominal aortic 
aneurysm was causally related to service 
or to any incident of service, including 
the automobile accident in February 1955.  
Send the claims folder to the physician 
for review of pertinent documents.  The 
physician's report should confirm that 
the physician reviewed the claims file.  



8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate entitlement to 
service connection for osteoarthritis of 
the lumbar spine (on a direct and 
secondary basis) and entitlement to 
service connection for residuals of an 
abdominal aortic aneurysm.  In addition, 
with consideration of the possibility of 
staged ratings and assessment of 
functional loss of affected joints, the 
RO should also readjudicate entitlement 
to an initial rating in excess of 10 
percent for degenerative arthritis of the 
right hip and entitlement to an initial 
rating in excess of 10 percent for 
degenerative joint disease of the left 
knee.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); DeLuca v. Brown, 8 
Vet. App. 202, 207-08 (1995).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and provide the veteran and his 
attorney an appropriate opportunity to 
respond.  

Thereafter, the case should be retuned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise 
notified by VA.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

